Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 28, 2022

The Court of Appeals hereby passes the following order:

A22A1555. DONNIE FUSSELL v. THE STATE.

      Donnie Fussell was convicted of rape. Following the denial of his motion for
new trial, Fussell appealed to this Court. We affirmed his conviction. See Case No.
A20A2122 (decided Feb. 16, 2021). Fussell later filed an extraordinary motion for
new trial, which the trial court denied. He then filed this direct appeal, but we lack
jurisdiction.
      An appeal from an order denying or dismissing an extraordinary motion for
new trial must be initiated by filing an application for discretionary review. OCGA
§ 5-6-35 (a) (7), (b); Davis v. State, 182 Ga. App. 736, 736-737 (356 SE2d 762)
(1987). “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Fussell’s failure
to follow the discretionary appeal procedure deprives us of jurisdiction to consider
this appeal, which is hereby DISMISSED. See Davis, 182 Ga. App. at 736-737.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.